Citation Nr: 0828941	
Decision Date: 08/26/08    Archive Date: 09/02/08

DOCKET NO.  06-37 059	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to accrued benefits.

2.  Entitlement to service connection for the cause of the 
veteran's death.

3.  Entitlement to Dependency and Indemnity Compensation 
(DIC) under the provisions of 38 U.S.C.A. § 1318 (West 2002).


REPRESENTATION

Appellant represented by:	Fleet Reserve Association


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel


INTRODUCTION

The veteran served on active duty from January 1967 to 
December 1970, and from March 1978 to March 1992.  He died in 
August 2005, and the appellant is his widow.

This matter comes to the Board of Veterans' Appeals (Board) 
from a May 2006 rating decision of a Department of Veterans 
Affairs (VA) Regional Office (RO).  A notice of disagreement 
was filed in June 2006, a statement of the case was issued in 
November 2006, and a substantive appeal was received in 
November 2006.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required on her part.


REMAND

In May 2002, the veteran filed multiple claims of entitlement 
to service connection, and also claimed entitlement to 
special monthly pension (SMP) by reason of being housebound 
and the need for aid and attendance.  

In an April 2003 rating decision, the RO granted entitlement 
to service connection for psoriasis, assigning a 10 percent 
disability rating; and, left knee disability, assigning a 
noncompensable disability rating.  The RO also granted SMP by 
reason of being housebound.  The RO denied entitlement to 
service connection for lumbar spine disability; cervical 
spine disability; bilateral upper and lower extremity 
peripheral neuropathy; bilateral ankle disability; left ear 
hearing loss disability; and, entitlement to SMP on the need 
for aid and attendance.  In a June 2003 rating decision, the 
RO denied entitlement to post-traumatic stress disorder 
(PTSD).  

In June 2003, the veteran filed a notice of disagreement with 
the disability ratings assigned in the April 2003 rating 
decision, the denial of his service connection claims in the 
April and June 2003 rating decisions, and the denial of 
entitlement to SMP based on the need for aid and attendance 
in the April 2003 rating decision.  In May 2004, the veteran 
filed a substantive appeal (VA Form 9) with regard to all 
issues.  On his VA Form 9, he requested a Board hearing, and 
later clarified that he desired a videoconference Board 
hearing.  The RO acknowledged such request; however, the 
hearing had yet to be scheduled.  The veteran's appointed 
representative completed a VA Form 646 in July 2004.  Before 
a Board hearing was scheduled and prior to certification to 
the Board, the veteran died on August [redacted], 2005.  

In August 2005, the appellant filed a claim for death 
benefits, to include accrued benefits.  The record does not 
show that the RO discussed the appellant's claim for accrued 
benefits in the May 2006 decision, and the claim for accrued 
benefits was only discussed generally in the November 2006 
statement of the case.  In light of the fact that the veteran 
had a pending appeal on various issues at the time of his 
death, all of these particular claims need to be fully 
considered for accrued purposes, and the appellant must be 
furnished a supplemental statement of the case detailing the 
reasons and bases for the RO's denial, for accrued benefit 
purposes, of all of the claims pending at the time of the 
veteran's death.  

The RO's determinations, for accrued benefit purposes, 
regarding the various claims pending at the time of the 
veteran's death may impact the appellant's claims of service 
connection for cause of death, and for entitlement to DIC 
under the provisions of 38 U.S.C.A. § 1318 which are 
currently in appellate status.  The Board views the issues as 
inextricably intertwined and will therefore defer 
consideration of the appeal on such issues.  See Harris v. 
Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are 
"inextricably intertwined" when they are so closely tied 
together that a final Board decision on one issue cannot be 
rendered until the other issue has been considered).

Accordingly, the case is REMANDED for the following actions:

1.  The RO should review the record and 
ensure compliance with all notice and 
assistance requirements set forth in the 
VCAA and its implementing regulations.  

2.  After completing any additional 
indicated development, the RO should 
review the claims file and determine 
whether accrued benefits are warranted 
in connection with all of the various 
claims which were pending at the time 
of the veteran's death.  The RO should 
then readjudicate the appellant's 
claims of entitlement to service 
connection for the cause of the 
veteran's death and entitlement to DIC 
benefits under the provisions of 38 
U.S.C.A. § 1318.  The RO should then 
furnish the appellant an appropriate 
supplemental statement of the case 
addressing all issue (including a 
detailed discussion of all of the 
accrued benefit claims).  After she is 
afforded an opportunity to respond, the 
case should be returned to the Board.

The appellant and her representative have the right to submit 
additional evidence and argument on the matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




